              Case 2:10-cr-00246-RAJ Document 41 Filed 03/11/21 Page 1 of 1




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                   NO. CR10-246 RAJ
10                           Plaintiff
11                     v.                         ORDER GRANTING UNITED STATES’
                                                  MOTION TO EXTEND TIME TO FILE
12    MARTIN CHRISTOPHER BRIAND,
                                                  RESPONSE
13                          Defendant.
14
15         The Court, having reviewed the Motion of the United States to extend by fourteen
16 days the time to file a response to the defendant’s pro se motion for a reduction in
17 sentence, and finding good cause, hereby states that IT IS HEREBY ORDERED that the
18 Motion (Dkt. 39) is GRANTED. The United States may file its Response to Defendant’s
19 Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) on or before
20 March 29, 2021, Defendant may file a reply on or before April 9, 2021, and the motion
21 shall be re-noted for April 9, 2021.
22         DATED this 11th day of March, 2021.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                         SEATTLE, WASHINGTON 98101
     United States v. Briand, CR10-246 RAJ -1                                  (206) 553-7970
